Supplement 1

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “Petitioner's Third Motion for Sanctions, Motion for Default
Judgment in 2255 case and to Vacate Judgment that was in Plaintiff's/Respondent's
Favor -- Motion and Brief/Memorandum of Law in support of Requesting the Honorable
Court in this case grant request for Default Judgment and Vacate Fraudulent begotten
Judgment or Judgments”

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 1 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 1 of 14

UNITED STATES COURT OF APPEALS
FOR THE FOURTH CIRCUIT

NO. 19-4758

UNITED STATES OF AMERICA, )
)
Appellee, )
)
v. ) RESPONSE BY UNITED
) STATES TO EMERGENCY
BRIAN DAVID HILL, ) MOTION FOR STAY OF
) IMPRISONMENT PENDING
Appellant. ) APPEAL
)

 

The United States of America, by and through the United States
Attorney for the Middle District of North Carolina, hereby responds to
defendant Brian David Hill’s “Emergency Motion for Stay of Imprisonment
Pending Appeal’ (Docket Entry #13 in Case No. 19-4758). The United States
opposes the motion as set forth below.

Procedural history regarding Defendant Hills Motion

Brian David Hill was originally sentenced to 10 months and twenty days,
but not less than time served, in Middle District of North Carolina case
1:18CR435-1, having been convicted of possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). [See Docket Entry! (“DE”)

 

1 References to docket entries MDNC Case 1:13CR435-1 will appear as “DE”

Case 1:13-cr-004325-TDS Document 222-11 Filed 11/21/19 Page ? of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 2o0f11

#200 in MDNC Case 1:13CR435-1, incorporating the judgment from that case].
Following allegations that Hill violated conditions of his supervised release by
committing a misdemeanor offense in Virginia, Hill was arrested on December
22, 2018, with his release authorized by order from that District on May 14,
2019. [DE #157-160, #176-2.]. The revocation hearing was continued on
Defendant Hill’s motion from August 9, 2019, to September 12, 2019. [DE
#183].

Following a revocation hearing on September 12, 2019, during which the
government presented a witness and exhibits, Hill was found to be in willful
violation of conditions of supervised release by the Honorable Thomas D.
Schroeder. [DE #186 and Docket Entry Text for 09/12/2019]. Hill was
sentenced to 9 months imprisonment followed by 9 years of supervised release.
Id. Hill later gave notice of appeal from the district court’s revocation of his
supervised release. [DE #203, #207]. Hill now moves this Court for a stay of
his remaining custodial sentence pending the appeal, claiming the appeal will

raise substantial questions of law and fact which are likely to result in a

 

without further reference to the case number. See Fed. R. App. P. 10(a).
References to docket entries in the instant case will use the Fourth Cireuit
case number within the reference.

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 3 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 3o0f11

reversal, an order for a new trial, or a sentence that does not include
incarceration, citing United States v. Haymond, 139 S. Ct. 2369 (2019). [Docket

Entry #13 in Case No. 19-4758].

Standard regarding release pending appeal
Release pending appeal is governed by 18 U.S.C. § 3143(b), which states,

in part, as follows:

(b) Release or detention pending appeal by the defendant.—
(1) Except as provided in paragraph (2) [which addresses
circumstances where detention is mandatory], the judicial officer
shall order that a person who has been found guilty of an offense
and sentenced to a term of imprisonment, and who has filed an
appeal or a petition for writ of certiorari, be detained, unless the
judicial officer finds--
(A) by clear and convincing evidence that the person is
not likely to flee or pose a danger to the safety of any
other person or the community if released under
section 3142(b) or (c) of this title; and
(B) that the appeal is not for the purpose of delay and
raises a substantial question of law or fact likely to
result in—
(i) reversal,
(ii) an order for a new trial,
(iii) a sentence that does not include a term of
imprisonment, or
(iv) a reduced sentence to a term of
imprisonment less than the total of the time already
served plus the expected duration of the appeal
process.

id.

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 4 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 4 of 11

Rules Regarding Stay or Injunction Pending Appeal

Parties must ordinarily move first in the district court for a stay of the
judgment or order of a district court pending appeal. Fed. R. App. P. 8. Ifa
defendant is released from a sentence of imprisonment pending appeal, the
court must stay a sentence of imprisonment. Fed. R. Crim. P. 38(b)(1). If the
defendant is not released pending appeal, the court may recommend to the
Attorney General that the defendant be confined near the place of the trial or
appeal for a period reasonably necessary to permit the defendant to assist in
preparing the appeal. Fed. R. Crim. P. 38(b)(2). Motions seeking relief
including the stay of a judgment or order pending appeal must:

(i) show that moving first in the district court would be
impracticable; or
(ii) state that, a motion having been made, the district court
denied the motion or failed to afford the relief requested and
state any reasons given by the district court for its action.
(B) The motion must also include:
(i) the reasons for granting the relief requested and the facts
relied on;
(ii) originals or copies of affidavits or other sworn statements
supporting facts subject to dispute; and
(iii) relevant parts of the record.
(C) The moving party must give reasonable notice of the motion to
all parties.
(D) A motion under this Rule 8(a)(2) must be filed with the circuit
clerk and normally will be considered by a panel of the court. But
in an exceptional case in which time requirements make that
procedure impracticable, the motion may be made to and
considered by a single judge.

-

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 5 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 5 of 11

(E) The court may condition relief on a party's filing a bond or other
security in the district court.

Fed. R. App. P. 8(a)(2).

Basis of Defendant Hill’s Motion: Likelihood of Reversal/Order for
New Trial/Non-Custodial Sentence Upon Appeal

Defendant Hill cites United States v. Haymond, 189 S. Ct. 2369 (2019),
stating it created “a paradigm shift in the law by establishing that the Sixth
Amendment right to trial by jury also applies to supervised release revocation
hearings.” [Docket Entry #13 in Case No. 19-4758]. In Haymond, the Supreme
Court held in a split 4-1-4 decision that 18 U.S.C. § 3583(k) (which imposes a
five-year mandatory minimum on certain sex offenders who violate their
supervised release by committing another enumerated federal sex crime)
violates the Fifth and Sixth Amendment rights to a jury trial. Haymond, 139
S. Ct. at 2378. Like the defendant in Haymond, Hill was convicted of possession
of child pornography, but importantly, Hill was not subject to any mandatory
sentence upon revocation. Defendant Hill appears to contend in his Motion
that Haymond is applicable beyond revocations under 18 U.S.C. § 3583(k),
encompassing all supervised release revocations regarding the rights to a jury
trial. However, the Supreme Court in Haymond stated, “As we have

emphasized, our decision is limited to § 3583(k)—an unusual provision enacted

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 6 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 6 of 11

little more than a decade ago—and the Alleyne problem raised by its 5-year
mandatory minimum term of imprisonment.” Id. at 2383. Similarly, this Court
has not extended Haymond beyond the scope of § 3583(k) revocations and
sentencings in recent unpublished decisions. See United States v. Moore, 775
F, App'x 94, 94 (4th Cir. 2019)(unpub.); United States v. Chimaera-El, 780 F.
App'x 61, 62 (4th Cir. 2019)(unpub.)(“Because the plurality in Haymond
expressly limited its holding to § 3583(k) ... we conclude that this decision does
not provide a basis for finding [defendant]’s judgment invalid.”); United States
v. Rhodes, No. 18-4733, 2019 WL 4942268, at *2 (4th Cir. Oct. 8, 2019)(unpub.);
United States v. Mooney, 776 F. App'x 171, 171 (4th Cir. 2019)(unpub.). The
undersigned has not found any case in any sister Circuit extending the holding
in Haymond beyond the context of revocations under 18 U.S.C. § 35838(k), nor
does the Defendant Hill cite any such case. Defendant Hill thus fails to carry
the burden of showing a likelihood of reversal, order for a new trial, or sentence
that does not include incarceration. [Docket Entry #13 in 19-4758]. Defendant
Hill fails to demonstrate that his appeal raises a substantial question of law or
fact likely to result in the types of relief listed in 18 U.S.C. § 3148(b)(1)(B). This
Court has defined a “substantial question” as “a close question or one that very

well could be decided the other way.” United States v. Steinhorn, 927 F.2d 195,

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 7 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 7 of 11

196 (4th Cir. 1991) (internal quotation marks omitted). “There are no blanket
categories for what questions do or do not constitute substantial ones. Whether
a question is substantial must be decided on a case-by-case basis.” Steinhorn,
927 F.2d at 196 Gnternal quotation marks omitted).
Form of Defendant Hill’s Motion

Defendant Hill’s Motion is insufficient under Fed. R. App. P. 8, in that it
fails to show why first moving in the district court would have be impracticable,
and fails to be supported by any affidavit supporting the facts in dispute or
relevant parts of the record.
Basis of the Government’s Opposition to Defendant’s Motion

Because the facts underlying the Government’s opposition to Defendant
Hill’s Motion necessitate reference to the record of the proceedings (DE #2152,
Transcript of the Supervised Release Hearing dated September 12, 2019
(“Transcript’)). Summarizing, after Sergeant Jones of the Martinsville, VA,

Police Department received a call at 3:12 a.m. on the evening of September 21,

 

2 While Defendant Hill has filed, pro se, a “Motion to Correct or Modify the
Record Pursuant to Appellate Rule 10(e)” [DE #216], that document does not
appear to request redactions as explained in the accompanying text for the
transcript docket entry in DE #215, but rather asserts there are omissions.
Reference is made to the Transcript as appearing as part of the record in DE
#215 are made pursuant to Fed. R. App. P. 10(a)(2).

7

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 8 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 8 of 11

2018, that an unclothed male was running down Hooker Street, he eventually
encountered and arrested Hill. [Transcript at 15-17, 26]. Sergeant Jones
testified that Hill was on a Martinsville city trail several miles in length, and
Hill was “naked other than a backpack, his tennis shoes and socks, and a
stocking cap.” [Transcript at 12-14]. Hill possessed a camera with a memory
card later found to have photographs of Hill naked at various sites on or near
the trail. [Transcript at 17-19]. Time stamps on the photographs begin at 12:29
a.m. [Transcript at 20]. Hill claimed an unknown person gave him a camera
and forced him by threats to take photos of himself naked. [Transcript at 15-
16]. Examination of the camera’s memory card showed that it contained a
document: a monthly supervision report for August 2018, for Brian D. Hill.
[Transcript at 27, 43]. At the conclusion of the hearing, the district court found
by a preponderance of the evidence that Hill violated Virginia law by
indecently exposing himself as alleged. [Transcript at 61-62]. The district court
imposed a nine-month within-Guidelines range sentence, noting that Hill
would likely serve about three months due to credit for time served while in
federal custody. [Transcript at 73-74]. Over the government’s objection, Hill
was allowed to remain out of custody and self-report by December 6, 2019, for

the purpose of his state jury trial on the underlying indecent exposure offense,

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 9 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 9 of 11

having appealed from a bench trial for that offense. [Transcript at 29, 75-77].
The district court added conditions of GPS monitoring, finding that with such
conditions that Hill was “not likely to flee or pose a danger to the community
under circumstances where [Hill is] on GPS monitoring.” [Transcript at 76].
Notwithstanding this, the Government respectfully submits that Hill’s release
following revocation was an accommodation by the district court and limited
to Hill’s state court obligation.

In summary, Defendant Hill has failed to meet the applicable standards
under 18 U.S.C. § 3143(b), Fed. R. App. P. 8(a)(2), or Fed. R. Crim. P. 38. If this
Court were to consider Defendant Hill’s Motion under 18 U.S.C. § 3145, review
and appeal of a release or detention order, Defendant Hill fails to show
exceptional reasons why his detention would not be appropriate, and the
government submits that the transcript of hearing supports Hill’s detention as

a danger to the community, based on the conduct of his violation.

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 10 of 12
USCA4 Appeal: 19-4758 Doc: 19 Filed: 11/15/2019 Pg: 10o0f11

WHEREFORE, the United States respectfully requests that the Court
deny Hill’s “Emergency Motion for Stay of Imprisonment Pending Appeal.”
This, the 15th day of November, 2019.
Respectfully submitted,

MATTHEW G.T. MARTIN
UNITED STATES ATTORNEY

/S/ ANAND P. RAMASWAMY
Assistant United States Attorney
NCSB #24991

United States Attorney's Office

Middle District of North Carolina

4th Floor, 101 South Edgeworth Street
Greensboro, NC 27401-6024

Phone: (836) 332-6340

10

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 11 of 12
USCA4 Appeal: 19-4758 Doc: 19

Filed: 11/15/2019

Pg: 11 of 11

UNITED STATES COURT OF APPEALS
FOR THE FOURTH CIRCUIT

 

UNITED STATES OF AMERICA, )
Appellee,
v. NO. 19-4758
BRIAN DAVID HILL, 5 |
Appellant.
)
CERTIFICATE OF SERVICE

I hereby certify that on November 15, 2019, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system with

notice to Appellant’s Counsel:

EK. Ryan Kennedy, Esq.

Respectfully submitted,
MATTHEW G.T. MARTIN
UNITED STATES ATTORNEY

‘Si ANAND P. RAMASWAMY
Assistant United States Attorney
NCSB #24991

United States Attorney's Office

_ Middle District of North Carolina

Ath Floor, 101 South Edgeworth Street
Greensboro, NC 27401-6024
Phone: (886) 332-6340

11

Case 1:13-cr-00435-TDS Document 222-11 Filed 11/21/19 Page 1? of 12
